Citation Nr: 0104204	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sinus disorder, 
including post-operative nasal polyps.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1965 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from July 1996 and April 1998 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas-which, collectively, 
denied the veteran's petition to reopen claims for service 
connection for asthma, emphysema, a heart condition, and 
sinus problems, and denied his other claims for service 
connection for peripheral neuropathy-which he alleged was 
secondary to exposure to Agent Orange-and a rating higher 
than 30 percent for his
post-traumatic stress disorder (PTSD).

The Board issued a decision in September 1999 denying the 
claims for a rating higher than 30 percent for the PTSD, for 
service connection for peripheral neuropathy secondary to 
Agent Orange exposure, and the petition to reopen the claims 
for service connection for asthma, emphysema, and a heart 
disorder.  However, the Board reopened the claim for service 
connection for a sinus disorder, inclusive of post-operative 
nasal polyps, and remanded this claim to the RO for further 
development and consideration.  The RO since has continued to 
deny the claim on the merits and returned the case to the 
Board for further appellate consideration.

According to VA Form 21-22, the veteran's designated 
representative of record is The American Legion-although 
that organization, after submitting a statement on his behalf 
in November 2000, declined to submit further argument on his 
behalf in January 2001, despite being given the opportunity 
to do so.

The Board also notes that, in August 2000, the RO increased 
the rating for the PTSD from 30 to 50 percent, and the 
veteran indicated in a written statement that same month that 
he was withdrawing his earlier notice of disagreement (NOD) 
concerning this claim-which he recently had submitted after 
the RO determined in July 2000 that he was not entitled to a 
rating higher than 30 percent.  Therefore, there is no claim 
concerning the PTSD presently before the Board.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).  And the only issue remaining on 
appeal is whether he is entitled to service connection for a 
sinus disorder, inclusive of post-operative nasal polyps.


FINDING OF FACT

The weight of the medical and other evidence of record 
indicates that none of the veteran's current sinus problems 
is a residual of facial injuries that he sustained in an 
automobile accident during service, in 1967.


CONCLUSION OF LAW

The veteran's current sinus problems are not due to a disease 
or injury incurred in service. 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic in 
service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Also, service connection may be granted for any 
disease initially diagnosed after discharge from service, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).

The Board remanded this claim to the RO in September 1999, in 
part, for a professional medical opinion from an ear, nose, 
and throat (ENT) specialist indicating the likelihood that 
any of the veteran's current sinus problems was a residual of 
the documented facial fractures that he had sustained to 
his right intraorbital ridge, and possibly his right lateral 
orbital wall, in an automobile accident during service in 
1967 when he reportedly struck his head on the steering wheel 
of the car.

The veteran subsequently underwent the specialist ENT 
evaluation in October 1999 to obtain this medical opinion, 
but the examining VA physician did not review or consider any 
of the pertinent medical or other evidence concerning the 
case in the claims folder-particularly the veteran's service 
medical records (SMRs) documenting the injuries to his face 
in service, and subsequent treatment in the aftermath of the 
incident, as well as records of additional ongoing treatment 
that he had received on various occasions since service, on 
both inpatient and outpatient bases beginning in 1993, for a 
whole litany of sinus problems that included nasal polyposis, 
abnormal nasal irrigation, and chronic sinusitis.  He also 
underwent surgery on 3 different occasions-initially in 
December 1993 for an endoscopic ethmoidectomy, maxillary 
antrostomy and frontal duct explorations with septoplasty, 
and again in March 1994 for repeat revision endoscopic sinus 
surgery.  Also, in 1996, he was scheduled to undergo more 
surgery for a revision polypectomy, but the procedure had to 
be canceled due to a vagal response.  However, he later had a 
crural incision (coronal flap) for an osteoplastic 
frontal sinus exploration with fat obliteration.

The VA ENT specialist who examined the veteran in October 
1999 also did not provide the requested medical opinion 
concerning the etiology of the veteran's current sinus 
problems-only indicating that the veteran, himself, believed 
they originated during service, in Vietnam, as a result of 
the automobile accident.  But since the veteran is a layman, 
he does not have the necessary medical training and expertise 
to give a competent opinion on this dispositive issue of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Consequently, because the VA ENT 
specialist, who does, did not fully comply with the 
directives of the Board's September 1999 remand, the RO had 
the veteran reexamined by another ENT specialist in December 
1999 to obtain this necessary medical opinion.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998) (the veteran is 
entitled-as a matter of law-to full compliance with the 
directives of a remand unless he would not be prejudiced, 
such as if the error was harmless).  Here though, it clearly 
was not.

The VA ENT specialist who conducted the supplemental 
evaluation in December 1999 reviewed all of the pertinent 
medical and other evidence concerning the case and ultimately 
concluded, based on the results of his own personal clinical 
examination of the veteran in addition to findings observed 
on high resolution computerized tomography (CT) scans of his 
sinuses, that there was no medical basis whatsoever for 
causally relating any of his current sinus problems to his 
facial injuries sustained in the automobile accident during 
service, in 1967.  And in discussing the rationale for the 
opinion, the VA ENT specialist indicated the veteran's prior 
history of trauma in service, due to the automobile accident 
in 1967, "shows no apparent changes on current CT scans [of 
his sinuses] and do not explain his cause for polyposis and 
chronic sinusitis."  The VA ENT specialist also indicated 
that some of the veteran's current symptoms are due to his 
allergies, noting that he had experienced recurring episodes 
of sore throat and hay fever (manifested by watery eyes, 
lacrimation and sneezing) even prior to his automobile 
accident in 1967-especially when exposed to grasses, trees, 
and pollens.  Moreover, besides that, several other records 
on file show the veteran also suffers from multiple other 
types of restrictive airway disease, irrespective of 
his allergic rhinitis and chronic sinusitis, most notably 
bronchial asthma with chronic obstructive pulmonary disease 
(COPD).  See, e.g., the report of an August 1999 consultation 
in a VA outpatient clinic.  And the VA ENT specialist who 
examined the veteran in December 1999 did not etiologically 
link those conditions to the automobile accident in service, 
either.

A VA otolaryngologist who more recently examined the veteran 
in an outpatient clinic, in April 2000, agreed with the 
opinion of the VA ENT specialist who examined the veteran for 
compensation purposes in December 1999, that the current 
sinus problems are not a residual of the injuries the veteran 
sustained in the automobile accident during service.  The VA 
outpatient otolaryngologist indicated, instead, that the 
veteran's chronic sinusitis is "likely related to familial 
syndrome."  And that specialist's medical opinion also was 
at least partly based on the results of CT scans of the 
veteran's sinuses and consideration of his pertinent medical 
history, aside from the actual physical examination, itself.

More recently, in August 2000, apparently after being 
contacted by the veteran, the VA ENT specialist who initially 
had examined him on remand, in October 1999, submitted an 
additional statement indicating that "it is possible that 
some of [the veteran's] frontal sinus problems may have been 
started with an automobile accident incurred while in the 
service."  However, this VA physician again did not indicate 
or even suggest that he had reviewed any of the medical or 
other relevant evidence in the claims folder prior to giving 
his opinion.  And this is absolutely imperative in a case 
like this, where the facial injuries in question occurred 
many years ago, because the medical opinion provided must be 
a fully informed one that takes into account the veteran's 
entire medical history and circumstances.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Waddell v. Brown, 
5 Vet. App. 454, 456 (1993).  This particular opinion, 
however, did not, aside from the fact that it appears to have 
been specifically solicited by the veteran, himself, and even 
if it was not, it still is couched in very equivocal terms 
("possible that...may have been")-whereas the other two 
specialist's medical opinions to the contrary are far more 
definitive, both in content and conclusion, and leave 
absolutely no element of doubt whatsoever that none of the 
veteran's current sinus problems are related to 
his automobile accident injuries during service.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (a medical nexus 
opinion is only as good and credible as the history on which 
it is predicated); see also Winsett v. West, 11 Vet. App. 
420, 424 (1998) (a doctor's opinion phrased in terms of "may 
or may not" is an insufficient basis for an award of service 
connection.).

The veteran recently argued in an accompanying August 2000 
statement that the medical opinion of the ENT specialist on 
his behalf is at least sufficient to place the evidence as a 
whole-for and against the claim-into relative equipoise, 
thereby warranting application of the benefit-of-the-doubt 
doctrine in his favor.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  But in deciding whether any of his 
current sinus problems are related to his facial injuries in 
service, it is the Board's responsibility-and indeed within 
the Board's province-to weigh the evidence for and against 
the claim and to decide where to give credit and where to 
withhold the same and, in so doing, to accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Of course this responsibility is somewhat more difficult 
when, as here, medical opinions diverge.  And at the same 
time, the Board is mindful that it cannot make its own 
independent medical determination and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here though, there are, for the various reasons 
discussed above.

The Board further notes, however, that, by remanding this 
claim previously, in September 1999, the Board essentially 
acknowledged that it was within the realm of possibility that 
some of the veteran's current sinus problems could be a 
residual of his automobile accident injuries in service.  But 
the weight of the evidence since that remand goes against 
ultimately concluding this, and the August 2000 opinion of 
the VA ENT specialist on the veteran's behalf does not move 
the stake from merely within the realm of possibility to 
something sufficiently less speculative.

The Board also observes that, curiously, the veteran recently 
raised the possibility that his current sinus problems may be 
due to something entirely different from the automobile 
accident injuries in service.  He indicated in a July 2000 
statement that, if the benefit-of-the-doubt could not be 
resolved in his favor to establish that his current sinus 
problems are a residual of the automobile accident in 
service, then perhaps they are due to exposure to the toxic 
herbicide Agent Orange while in Vietnam.  That conditional 
stance, however, as a last gasp effort to somehow link his 
current sinus problems to service, by whatever means he can, 
only serves to hurt his credibility-particularly since there 
is absolutely no medical evidence whatsoever substantiating 
that allegation, either.  Cf. Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).


ORDER

The claim for service connection for a sinus disorder, 
inclusive of post-operative nasal polyps, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

